DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
 Applicant’s remarks, filed April 4, 2022, are acknowledged. 
EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Schott on May 12, 2022.
The application has been amended as follows: 
For claim 2 at line 12:  “the conductive screen”

REASONS FOR ALLOWANCE
Claims 2-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
For claims 2 and 5, Czerwonka teaches an active field polarized media air cleaner but fails to teach or fairly suggest the structural limitations for the structure of the corrugated sheet at a 3/8" thickness and under a voltage of 7kv removes at least 34%, 34%, 39%, 39%, 45%, and 67% of particle sizes in microns respectively: 0.3, 0.5, 0.7, 1, 2, and 3, as compared to a 0-voltage applied media that removes 20%, 17%, 19%, 23%, 26%, and 42% of particle sizes in the same particle sizes.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide the corrugated sheet with these limitations because none of the prior art of record suggests such modifications. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 12, 2022